Citation Nr: 1448336	
Decision Date: 10/31/14    Archive Date: 11/05/14

DOCKET NO.  08-23 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to apportionment of the Veteran's VA compensation benefits for a period beginning in January 2007.

2.  Entitlement to a greater portion of an apportionment of the Veteran's compensation benefits during a period of incarceration beginning in September 2010.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from February 1950 to March 1951.  He also had a period of dishonorable service from December 1951 to August 1953.  His decorations include the Purple Heart Medal and the Silver Star Medal.

The appellant in this matter is the Veteran's spouse who has been married to the Veteran since January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 and November 2010 decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  In January 2008, the appellant was denied apportionment of benefits effective as of the date of her marriage to the Veteran, and in November 2010, the appellant was denied a greater portion of a subsequent apportionment of the Veteran's compensation benefits.

In July 2014, the appellant testified at a personal hearing over which the undersigned Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.
 
The Veteran's claims file has been converted into a paperless claims file via the 
Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  All records in such files have been considered by the Board in adjudicating this matter.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant has asserted her entitlement to an apportionment of the Veteran's VA benefits, as well as, an increase in the amount of a separate apportionment of the Veteran's VA benefits.   Since a grant of benefits to the appellant would result in a denial of benefits to the Veteran, this case qualifies as a "contested claim."  See 38 C.F.R. § 20.3(p) (defining contested claim).

As a contested claim, this case is subject to special procedural regulations as set forth in 38 C.F.R. §§ 19.100-19 .102.  See also 38 C.F.R. §§ 20.500-20.504, 20.713. Under the applicable criteria, all interested parties (here, the appellant and the Veteran) must be specifically notified of the action taken by the agency of original jurisdiction, and the unsuccessful claimant must be notified of the right and time limit for initiating an appeal, as well as hearing and representation rights.  See 38 C.F.R. § 19.100.

Additionally, upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties must be furnished a copy of the Statement of the Case.  See 38 C.F.R. § 19.101.  Further, when a Substantive Appeal is filed in a simultaneously contested claim, the content of the Substantive Appeal must be furnished to the other contesting party (or parties) to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  See 38 C.F.R. § 19.102. 
Moreover, if a hearing is scheduled for any party to a simultaneously contested claim, the other contesting claimant(s) and their representatives, if any, must be notified and afforded an opportunity to be present.  See 38 C.F.R. § 20.713.

In this appeal, the agency of original jurisdiction did not satisfy its obligations under the procedures relating to contested claims.  Specifically, it does not appear that the agency of original jurisdiction provided the Veteran a copy of a July 2008 Statement of the Case issued to the appellant.

Additionally, the appellant was afforded a hearing in this case with no notice of right to appear provided to the Veteran.  In this regard, the appellant was scheduled and afforded a hearing on July 16, 2014, at 2:30 pm.  The Veteran was notified that he was scheduled for a personal hearing on July 16, 2014, at 12:30 pm.  Notice provided to the Veteran in June 2013 did not indicate to him that the hearing was for a contested claim.  As the Veteran had separate pending claims to which the appellant is not a party, and as the Veteran's notice did not specify that the hearing was for a contested claim, presumably, the hearing for which the Veteran was scheduled was for the separate pending claims.  As such, the Veteran was not afforded the opportunity to be present at the hearing regarding a simultaneously contested claim to which he is a party.

A remand is thus required to ensure compliance with all specialized contested claim procedures. 

On remand, both parties should be provided an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information for all periods at issue on appeal.

Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction shall review the 
claims file and ensure that all contested claims procedures have been followed.  The agency of original jurisdiction ensure that the Veteran and his representative has been furnished with copies of all Statements of the Case, a summary of the content of all Substantive Appeals, and a copy of the appellant's July 2014 hearing transcript (to the extent that they contain information which could directly affect potential apportionment payment) and provide the Veteran an opportunity to respond. 

2.  The agency of original jurisdiction must provide the Veteran with an opportunity to have a Board hearing.  If the Veteran requests a hearing, the agency of original jurisdiction must ensure that both the appellant, the Veteran, and their respective representatives are notified of the hearing.  If a hearing is scheduled for the Veteran, the appellant should have an opportunity to attend such hearing and offer testimony.

3.  The agency of original jurisdiction shall provide both parties an additional VA Form 21-0788 (Information Regarding Apportionment of Beneficiary's Award) to update their financial information for all periods relevant to this appeal. 

4.  Thereafter, the agency of original jurisdiction must readjudicate the matters on appeal in accordance with all contested claim procedures.

5.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.

6.  The RO/AMC will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The parties need take no action until so informed.  The parties have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

